Citation Nr: 9916155	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-01 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder, prior to March 16, 1996.

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel



REMAND

The veteran had active duty from November 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  This decision granted service 
connection and a 30 percent rating for post-traumatic stress 
disorder, effective from July 13, 1992.  The veteran appealed 
the assignment of a 30 percent rating.  By rating action in 
November 1997 the veteran was assigned a 50 percent rating, 
effective from July 13, 1992.  The November 1997 rating 
action also assigned a 70 percent rating for the veteran's 
post-traumatic stress disorder, effective from March 16, 
1996.  

In February 1999 the veteran canceled a scheduled hearing 
before a Member of the Board and his claims were forwarded to 
the Board for review.

Upon review of the claims file, the Board notes that the 
veteran testified in November 1997 that he had been receiving 
treatment for his post-traumatic stress disorder at the Adam 
Benjamin Mental Health Clinic since 1992.  The Board further 
notes that the treatment records from that facility included 
in the claims file cover the period up to November 1993.  
Thus, it appears that several years worth of treatment 
records are not yet contained in the claims file for review.

Additionally, the Board notes that during the pendency of the 
veteran's appeal the VA Schedule for Rating Disabilities 
pertaining to mental disorders was amended effective in 
November 1996.  The supplemental statement of the case issued 
subsequent to November 1996 does not include the amended 
regulation and the Board is unable to ascertain if the RO 
considered the veteran's claims under the amended criteria.  
Due process requires that the RO consider the veteran's 
claims under both the new and the old criteria, whichever is 
more favorable to the veteran, prior to any consideration by 
the Board.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:


1.  The RO should take appropriate steps 
to obtain, and include in the claims 
file, copies of the veteran's complete 
clinical records of his treatment for 
post-traumatic stress disorder since 
November 1993, including, but not limited 
to, treatment records from the Adam 
Benjamin Mental Health Clinic.

2.  Thereafter, the veteran should be 
afforded a comprehensive VA examination 
by a board certified psychiatrist, if 
available, to determine the current 
severity of his service-connected post-
traumatic stress disorder.  All indicated 
studies and tests should be performed.  
All manifestations of current disability 
attributable to his service-connected 
disorder should be described in detail.  
The examiner must review the claims 
folder prior to the examination.  The 
psychiatrist must assign a Global 
Assessment of Functioning (GAF) score 
consistent with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS IV, and 
explain what the assigned score 
represents.  The examiner should also be 
requested to offer an opinion concerning 
the veteran's occupational and social 
impairment due to his service-connected 
disability.  The diagnosis should be in 
accordance with the above cited manual 
and reflect the psychiatric nomenclature 
noted therein.  A complete rationale 
should be given for all opinions and 
conclusions expressed. 

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claims 
considering all the medical evidence of 
record dated from July 13, 1992, the 
effective date of service connection for 
post-traumatic stress disorder.  See 
Fenderson v. West, 12 Vet. App 119 
(1999).  For purposes of rating the 
veteran's post-traumatic stress disorder 
prior to November 7, 1996, only the 
former rating criteria for the evaluation 
of mental disorders, 38 C.F.R. § 4.132 
(1996), should be considered.  For 
purposes of rating the veteran's post-
traumatic stress disorder from November 
7, 1996 onward, the RO must consider both 
the former rating criteria for the 
evaluation of mental disorders, and the 
new schedular criteria for rating mental 
disorders as implemented by 61 Fed.Reg. 
52695-52702 (October 8, 1996), effective 
November 7, 1996, and rate the veteran's 
disability by reference to whichever 
schedular criteria is more favorable to 
him.  	
4.  After the development requested above 
has been completed to the extent 
possible, if any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative, if he should obtain one, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The 
supplemental statement of the case must 
list both the current and former 
schedular criteria for the rating of 
mental disorders.



Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.


		
	ROBERT E. P. JONES
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


